Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 26, 1971, convicting him, after a jury trial, of possession of weapons and dangerous instruments and appliances as a felony, and granting an unconditional discharge. Judgment reversed, on the law and the facts, and the indictment dismissed. In our opinion, the People failed to establish the guilt of defendant beyond a reasonable doubt. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.